Case 18-00444        Doc 46     Filed 03/11/19     Entered 03/11/19 15:42:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00444
         Cathy E Munoz

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/08/2018.

         2) The plan was confirmed on 02/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00444             Doc 46           Filed 03/11/19    Entered 03/11/19 15:42:30              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $1,505.35
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $1,505.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $187.86
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $67.80
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $255.66

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Adventist Hinsdale Hospital               Unsecured         800.00           NA            NA            0.00       0.00
 Americash - Bankruptcy                    Unsecured         800.00           NA            NA            0.00       0.00
 Bronson South Haven Hospital              Unsecured         500.00           NA            NA            0.00       0.00
 Capital 1 Bank                            Unsecured         700.00           NA            NA            0.00       0.00
 Capital One                               Unsecured         500.00           NA            NA            0.00       0.00
 Check N Go                                Unsecured         400.00           NA            NA            0.00       0.00
 Check N Go                                Unsecured         200.00           NA            NA            0.00       0.00
 Comcast                                   Unsecured         500.00           NA            NA            0.00       0.00
 CREDITORS DISCOUNT & A                    Unsecured         345.00           NA            NA            0.00       0.00
 Creditors Pr                              Unsecured         378.00           NA            NA            0.00       0.00
 Enhanced Recovery Co L                    Unsecured      1,437.00            NA            NA            0.00       0.00
 Enhanced Recovery Co L                    Unsecured         687.00           NA            NA            0.00       0.00
 Group Plan Solutions                      Unsecured         150.00           NA            NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured         800.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured      1,386.00       1,386.28      1,386.28           0.00       0.00
 Key Bridge                                Unsecured         200.00           NA            NA            0.00       0.00
 Midwest Title Loans - 5002 S Archer Ave   Unsecured      1,300.00            NA            NA            0.00       0.00
 Money Recovery Nationw                    Unsecured         392.00           NA            NA            0.00       0.00
 Money Recovery Nationw                    Unsecured          41.00           NA            NA            0.00       0.00
 Nicor Gas                                 Unsecured           1.00        169.29        169.29           0.00       0.00
 Payday Loan Store of Illinois, Inc        Unsecured         800.00           NA            NA            0.00       0.00
 Peoples Credit Inc                        Unsecured           0.00      1,360.35      1,360.35           0.00       0.00
 Peoples Credit Inc                        Secured       12,820.00     11,735.00      11,735.00      1,041.07     208.62
 Procollect,inc                            Unsecured         517.00           NA            NA            0.00       0.00
 Resurgent Capital Services                Unsecured         700.00        269.87        269.87           0.00       0.00
 Ronald and Roberta Taylor                 Unsecured      3,500.00            NA            NA            0.00       0.00
 St Symphorosa School                      Unsecured           0.00      3,331.10      3,331.10           0.00       0.00
 Synchrony Bank/Old Navy                   Unsecured         300.00           NA            NA            0.00       0.00
 VERIZON                                   Unsecured         800.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00444        Doc 46      Filed 03/11/19     Entered 03/11/19 15:42:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,735.00          $1,041.07           $208.62
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,735.00          $1,041.07           $208.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,516.89               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $255.66
         Disbursements to Creditors                             $1,249.69

 TOTAL DISBURSEMENTS :                                                                       $1,505.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
